DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              GAINUS WRIGHT, III and CYD R. WRIGHT,
                          Appellants,

                                     v.

                    JPMORGAN CHASE BANK, N.A.,
                            Appellee.

                               No. 4D14-565

                               [July 1, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Cynthia G. Imperato, Judge; L.T. Case No.
CACE09065166.

   Matthew David Bavaro and Laura L. Hoy of Loan Lawyers, LLC,
Plantation, for appellants.

  W. Aaron Daniel and Elliott B. Kula of Kula & Associates, P.A., North
Miami, for appellee.

PER CURIAM.

   We reverse the final judgment of foreclosure in favor of appellee
JPMorgan Chase Bank, N.A., because appellee did not prove that it had
standing to bring this action.

    The original lender under the note and mortgage was Chase Bank, USA,
N.A. There was no evidence that the note and mortgage were ever
transferred from Chase Bank to JPMorgan Chase. Although there was
testimony at trial that Chase Bank is a wholly owned subsidiary of
JPMorgan Chase, “[a] parent corporation and its wholly-owned subsidiary
are separate and distinct legal entities. . . . As a separate legal entity, a
parent corporation . . . cannot exercise the rights of its subsidiary.” Am.
Int’l Group, Inc. v. Cornerstone Bus., Inc., 872 So. 2d 333, 336 (Fla. 2d DCA
2004); see also Federated Title Insurers, Inc. v. Ward, 538 So. 2d 890, 891
(Fla. 4th DCA 1989). Thus, ownership of the note by subsidiary Chase
Bank does not give parent corporation JPMorgan Chase the right to
enforce the note, absent evidence that JPMorgan Chase acquired such a
right through, for example, a purchase or servicing agreement.
    JPMorgan Chase argues that it did acquire servicing rights over the
loan prior to the filing of the complaint, relying on a notice of servicing
transfer filed in the court file. This document is not competent evidence,
however, because it was never authenticated and admitted into evidence
at trial. See Wolkoff v. Am. Home Mortg. Serv., Inc., 153 So. 3d 280, 281-
82 (Fla. 2d DCA 2014) (“A document that was identified but never admitted
into evidence as an exhibit is not competent evidence to support a
judgment.”); Beaumont v. Bank of New York Mellon, 81 So. 3d 553, 555 n.2
(Fla. 5th DCA 2012) (copy of an assignment of a note in the court file was
not competent evidence where it was never authenticated and offered into
evidence).

   We thus reverse and direct judgment in favor of the appellants,
dismissing the foreclosure on the mortgage for failure of the appellee to
prove its standing.

WARNER, LEVINE and CONNER, JJ., concur.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    2